DETAILED ACTION

This office action is in response to the application filed on 11/17/2020.  Claims 1-14 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawing
The drawing submitted on 11/17/2020 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/17/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-12 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by SHINOHARA et al. (US Patent or PG Pub. No. 20150188530, hereinafter ‘530).
Claim 1, ‘530 teaches in a multi-phase voltage source inverter, an apparatus for balancing thermal stresses in semiconductor switching devices (e.g., switches 6 and 7, see Fig. 1-14), comprising: 
a monitor for monitoring temperatures of the semiconductor switching devices, the monitor providing a temperature difference between two of the switching devices (e.g., the temperature difference between 6 and 7, see [0036], Fig. 11-14); and 
a controller providing, based on the temperature difference, a zero-sequence component to be used for adjusting conduction times of each of the semiconductor devices (e.g., the duties of the PWM signals output to the gates of the MOSFETs 6 and 7 are adjusted according to the temperature difference …, see [0036]) .
Claim 2, ‘530 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the temperature difference corresponds to an upper switch (e.g., 6) and a lower switch (e.g., 7) in one of the phases of the multi-phase voltage source inverter (e.g., see [0036], Fig. 1, 4, 11-14).
Claim 3, ‘530 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein one of two semiconductor switching devices of the temperature difference has the highest temperature among the semiconductor switching devices (e.g., the respective temperature of 6 and 7, see [0035]-[0037], Fig. 11, 12).
Claim 4, ‘530 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the multi-phase voltage source inverter comprises a three-phase voltage source inverter (e.g., 3, see Fig. 1).
Claim 5, ‘530 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the conduction times are adjusted by increasing or decreasing a duty cycle of each of the semiconductor switching devices (e.g., the duties of the PWM signals output to the gates of the MOSFETs 6 and 7 are adjusted according to the temperature difference …, see [0036]).
Claim 6, ‘530 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein each phase of the multi-phase voltage source inverter provides an output phase signal that has a zero or near-zero frequency.
For method claims 8-12, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over SHINOHARA et al. (US Patent or PG Pub. No. 20150188530, hereinafter ‘530), in view of Hiti et al. (US Patent or PG Pub. No. 20080297100, hereinafter ‘100).
Claim 6 and 13, ‘530 teaches the limitations of claims 1 and 8 as discussed above.  ‘530 does not explicitly disclose that wherein each phase of the multi-phase voltage source inverter provides an output phase signal that has a zero or near-zero frequency.
‘100 discloses a multi-phase voltage source inverter wherein each phase of the multi-phase voltage source inverter provides an output phase signal (e.g., the output of 110) that has a zero or near-zero frequency to reduce the loss of the VSI (e.g., see Abstract; Fig. 2-7). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the multi-phase voltage source inverter to include the near zero frequency control method as disclosed in ‘100, because it reduces loss of the VSI (e.g., see Abstract; Fig. 2-7). 
Claim 7 and 14, the combination of ‘530 and ‘100 disclose the inventions of claims 6 and 13 as discussed above.  
‘530 does not explicitly disclose that wherein the output phase signal comprises an output phase current whose magnitude is substantially unaffected by the zero-sequence component.
‘100 further discloses that wherein the output phase signal comprises an output phase current (e.g., the highest phase current when PWM is utilized, see [0042][0043]) whose magnitude is substantially unaffected by the zero-sequence component  (e.g., the highest phase current when PWM is utilized, see [0042][0043], Fig. 5).
‘100 reads the same obviousness as discussed in the claims 6 and 13 rejection above.
Examiner's Note:
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838